Citation Nr: 0740747	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-14 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for clinical left leg 
discrepancy, claimed as shortening left leg, including as 
secondary to the service-connected degenerative disc disease 
at L4-L5, L5-S1, and lumbar myositis with radiculopathy of 
the right lower extremity.

2.  Entitlement to service connection for bilateral hip 
subtrochanteric bursitis and diffuse osteopenia of the hips, 
including as secondary to the service-connected degenerative 
disc disease at L4-L5, L5-S1, and lumbar myositis with 
radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1952 through July 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The veteran's left leg discrepancy is a congenital 
defect.

2.  The veteran's bilateral hip subtrochanteric bursitis is 
due to his left leg discrepancy; and his diffuse osteopenia 
of the hips is due to the natural aging process.


CONCLUSIONS OF LAW

1.  The veteran's left leg discrepancy is not a disability 
for which compensation may be paid. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(c) (2007).

2.  The veteran's bilateral hip subtrochanteric bursitis and 
diffuse osteopenia of the hips are not causally connected to 
service, nor were they proximately caused by the veteran's 
service connected disabilities.  38 U.S.C.A. § 1110 (West 
2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for both a left leg 
discrepancy, and a bilateral hip disability.  He contends 
that these disabilities are secondary to his service-
connected lumbar spine disability.  Generally, to establish 
service connection, the record must contain (1) medical 
evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  In other words, entitlement to service connection 
for a particular disability requires evidence of the 
existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a).  See also Pond v. West, 12 Vet. App. 341, 346 
(1999).  Also, service connection may be granted on a 
secondary basis for a disability that is proximately due to a 
service-connected disability.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service-
connected disability aggravates another condition.  When 
aggravation of a nonservice-connected condition is 
proximately due to a service-connected condition, the veteran 
shall be compensated for the degree of disability - but only 
that degree - over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In this case, the veteran essentially claims that his left 
leg and bilateral hip disabilities are proximately due to his 
service-connected lumbar spine disability.  38 C.F.R. 
§ 3.310(a).  The medical evidence in this case includes many 
years of outpatient treatment records, which have been 
reviewed by the Board.  The bulk of these records center 
around treatment for the veteran's service-connected pes 
planus.  A September 1980 note shows reports of hip pain.  In 
May 1985, his hips were reported as tender with limited range 
of motion.  A leg length differential was reported in May 
1986 due to aseptic necrosis at the head of the femur.  This 
was one of several times in the outpatient treatment records 
that the leg length differential was noted; however, there 
was no etiology discussion at any time.  

The veteran filed his claim in May 2004 and in September 2004 
he was afforded a VA examination to assess the nature and 
etiology of any left leg and hip disability.  At the time of 
the examination, the veteran reported "a constant severe 
stabbing type bilateral hip pain on the posterior aspect with 
radiation to the legs, knees, and calves."  The veteran was 
using a crutch to assist in ambulation at the examination.  
There was reported no episodes of dislocation or subluxation 
of the hip joints, nor were there constitutional symptoms of 
inflammatory arthritis.  There was pain reported at all 
ranges of hip motion, along with mild weakness of all hip 
muscles.  Physical examination also revealed a left leg 
discrepancy, with the left leg measuring 84 cm, and the right 
leg measuring 86 cm.  The examiner, relying on April 2000 VA 
x-rays, diagnosed diffuse osteopenia of the hips, clinical 
left leg discrepancy, and bilateral hip subtrochanteric 
bursitis.  The examiner also, based upon a review of the 
claims folder, opined that the veteran's hip osteopenia was 
due to the natural process of aging, and his bilateral hip 
subtrochanteric bursitis is due to the left leg discrepancy, 
which the examiner reported as a congenital condition.  

While it is clear that congenital conditions may not be 
afforded service connection, pursuant to 38 C.F.R. § 
3.303(c), service connection may be granted for hereditary 
diseases that either first manifest themselves during 
service, or pre- exist service and progress at an abnormally 
high rate during service. VAOPGCPREC 67-90 (O.G.C. Perk. 67-
90). In this case, there is no evidence and no contention 
that the veteran's congenital deformity of the left leg was 
aggravated during service such that service connection would 
be warranted despite the congenital nature of the disability.

The veteran's service medical records were reviewed 
carefully.  There is no evidence that the left leg 
discrepancy was incurred in service, was aggravated by 
service, or was proximately caused by a service connected 
disability.  Thus, service connection is not warranted for 
the left leg discrepancy, as it is a congenital condition.  
38 C.F.R. §§ 3.303, 3.306, 3.310.  

With regard to the bilateral hip subtrochanteric bursitis, 
the examiner specifically stated that that disability was 
caused by the non-service connected left leg discrepancy.  
Again, there is no evidence that the bilateral hip bursitis 
was incurred in service, was aggravated by service, or was 
proximately caused by a service connected disability.  The 
bilateral hip osteopenia was deemed by the VA examiner to be 
due to the natural process of aging, rather than in any way 
connected to service.  Thus, service connection is not 
warranted for the veteran's hip disability, as its etiology 
is not connected in any way to service.  38 C.F.R. §§ 3.303, 
3.306, 3.310.  

The only evidence in the file suggesting a connection between 
the veteran's service and his left leg discrepancy and hip 
disability is the veteran's own claim.  See May 2004 
veteran's statement.  The veteran's statements, however, are 
not competent evidence of such a connection.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Competent medical evidence 
of a causal connection between the veteran's claimed 
disabilities and his service or service-connected 
disabilities is required to establish service connection.  
The absence of such evidence weighs heavily against the 
veteran's claim.

Because the veteran's disabilities were deemed to be 
attributable to congenital defects, to non-service connected 
disabilities, and to the natural aging process, the 
preponderance of the evidence is against the veteran's 
claims.  As the preponderance of the evidence is against all 
claims, the benefit of the doubt doctrine is not for 
application. See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Service connection in this matter is not warranted.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claims.  Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

VA sent the veteran a letter in July 2004 informing him of 
the evidence necessary to establish entitlement to service 
connection.  The veteran was notified of what was necessary 
to establish his claim, what evidence he was expected to 
provide, and what VA would obtain on his behalf.  The letter 
also asked the veteran to send VA any pertinent evidence he 
had regarding his claims.  Thus, the letter satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1) (2007).  While the 
veteran was not informed of the type of evidence necessary to 
establish an effective date or a disability rating, as is 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
these issues are moot considering the disposition of this 
issue on the merits.  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  The veteran was afforded a VA examination and the 
September 2004 examination report is associated with the 
claims folder.  The veteran has not notified VA of any 
additional available relevant records with regard to his 
claims.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to service connection for clinical left leg 
discrepancy is denied.

Entitlement to service connection for bilateral hip 
subtrochanteric bursitis and diffuse osteopenia of the hips 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


